Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 23, 2018                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

  154384 & (15)(19)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 154384
                                                                     COA: 333652
                                                                     Shiawassee CC: 15-007177-FH
  NOEL MARCIAL HADLEY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to add issue is GRANTED. The application for
  leave to appeal the August 8, 2016 order of the Court of Appeals is considered. We
  DIRECT the Shiawassee County Prosecuting Attorney to answer the application for leave
  to appeal within 28 days after the date of this order. The prosecutor shall pay particular
  attention to the effect of Does #1-5 v Snyder, 834 F3d 696 (CA 6, 2016), cert den sub
  nom Snyder v John Does #1-5, 138 S. Ct. 55 (Oct 2, 2017), and People v Solloway, 316
Mich. App. 174 (2016), lv den 500 Mich. 997 (2017), on the issues raised by the defendant.
  The motion for expedited consideration is DENIED.

        The application for leave to appeal remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 23, 2018
         p0516
                                                                                Clerk